Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20       PageID.344     Page 1 of 19




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MATTHEW SCOFIELD,

                   Plaintiff,
                                                    Civil Case No. 19-10039
v.                                                  Honorable Linda V. Parker

THE CITY OF DETROIT,
DEANDRE WILLIAMS,
and REUBIN YESRAEL,

               Defendants.
________________________________/

 OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      Plaintiff filed this lawsuit on January 4, 2019, alleging that Defendants

violated his Fourth and Fourteenth Amendment rights when City of Detroit police

officers Deandre Williams and Reubin Yesrael conducted a traffic stop,

temporarily detained Plaintiff, and searched his car without probable cause.

Presently pending before the Court is Defendants’ Motion for Summary Judgment

pursuant to Federal Rule of Civil Procedure 56. (ECF No. 17.) The motion has

been fully briefed. (ECF Nos. 19, 23.) For the reasons that follow, the Court is

granting in part and denying in part Defendants’ motion.
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.345    Page 2 of 19




I.    Summary Judgment Standard

      Summary judgment pursuant to Rule 56 is appropriate “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The central inquiry is

“whether the evidence presents a sufficient disagreement to require submission to a

jury or whether it is so one-sided that one party must prevail as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). After adequate time

for discovery and upon motion, Rule 56 mandates summary judgment against a

party who fails to establish the existence of an element essential to that party’s case

and on which that party bears the burden of proof at trial. Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a jury could reasonably find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252. The court generally must accept




                                          2
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20           PageID.346    Page 3 of 19




as true the non-movant’s evidence and draw “all justifiable inferences” in the non-

movant’s favor. See Liberty Lobby, 477 U.S. at 255.

II.   Factual and Procedural Background

      On April 23, 2018, at approximately 9:00 p.m., Officers Williams and

Yesrael were stopped at a stop sign in their patrol car. (ECF No. 1 at Pg ID 21.)

The officers were facing northbound at the intersection of Kiplinger Street and

Seven Mile Road in Detroit. (Id.) The Plaintiff was driving westbound on Seven

Mile Road in a red GMC Yukon. A female friend was sitting in the passenger seat.

      Officer Williams testified that as Plaintiff drove by the patrol car, he

observed Plaintiff leaning forward in the vehicle as if he were trying to see out of

the windshield. (Id. at Pg ID 24.) Officer Williams stated that as Plaintiff leaned

forward, he observed that Plaintiff was not wearing a seatbelt. (Id.) Officer

Williams informed Officer Yesrael about the alleged seatbelt violation and

initiated a traffic stop. (Id. at Pg ID 25, 52.) Plaintiff pulled his vehicle to the

shoulder of the roadway. The events were captured on Officer Williams’

dashboard camera video (“dash camera”).

      Officer Williams approached the driver’s side and Officer Yesrael

approached the passenger’s side of Plaintiff’s vehicle. (Id. at Pg ID 24.) Officer

Williams testified that when Plaintiff opened the window, he smelled burnt

marijuana and smoke came out the window. (Id.) Officer Williams then asked


                                            3
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.347     Page 4 of 19




Plaintiff to step out of the vehicle, handcuffed Plaintiff, and told him to stand in

front of the police car. (Id. at Pg ID 24.) Officer Yesrael ordered the passenger

out of the car and searched it. (Id. at Pg ID 44.) He located a handgun, a sack of

marijuana, and pills in a knotted plastic baggie. (Id.) Officer Williams then

arrested Plaintiff for carrying a concealed weapon and controlled substance

violations.

      Plaintiff was charged with carrying a concealed weapon and various drug

related offenses. (ECF No. 19-8.) On July 26, 2018, Wayne County Circuit Court

Judge Lydia Adams held a preliminary examination on the charges. After hearing

testimony from Officers Williams and Yesrael and reviewing the dash camera

video of the stop, Judge Adams held that the officers did not have probable cause

for the stop. (ECF No. 1 at Pg ID 79-80.) Judge Adams concluded that the

officers could not have observed the seatbelt violation. (ECF No. 1 at Pg ID 79-

80.) The charges against Plaintiff were dropped.

      On October 15, 2018, Plaintiff filed a complaint against Defendants in state

court. In Count I of the Complaint—the only count—Plaintiff claims violations of

his Fourth and Fourteenth Amendment rights under 42 U.S.C. § 1983. (ECF No. 1

at Pg ID 9.) Defendants removed the matter to federal court on January 4, 2019

under 28 U.S.C. § 1441, at which time it was assigned to the Honorable Avern

Cohn. (ECF No. 1 at Pg ID 1.) Defendants then filed the pending motion for


                                           4
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.348     Page 5 of 19




summary judgment on November 5, 2019. Plaintiff filed a response (ECF No. 19),

and Defendants filed a reply (ECF No. 23). The matter subsequently was

reassigned to this Court.

III.   Applicable Law and Analysis

       A.    The Fourth Amendment

       Defendants argue that Plaintiff cannot establish a cause of action for

unreasonable search and seizure under the Fourth Amendment because the officers

had probable cause to stop Plaintiff’s car. An ordinary traffic stop by a police

officer is a ‘seizure’ within the meaning of the Fourth Amendment. United States

v. Blair, 524 F.3d 740, 748 (6th Cir.2008) (citations and internal quotation marks

omitted). It is well established that a police officer lawfully may stop a car when

the officer has probable cause to believe that a civil traffic violation has occurred,

or reasonable suspicion of an ongoing crime. Id. at 748.

       Defendants assert two arguments in support of their claim that the officers

had probable cause to stop Plaintiffs. First, that the dash camera video, on which

the state court relied to determine no probable cause existed, is not dispositive in

this case. Next, that even if there was no seatbelt violation, the officers had an

independent reason for the stop because the windows of Plaintiff’s vehicles were

tinted in violation of Michigan law, Michigan Compiled Laws § 257.709.




                                           5
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20          PageID.349     Page 6 of 19




      As to Defendants’ first argument, because collateral estoppel does not apply,

Defendants argue they are entitled to a fresh review of whether the officers had

probable cause to effectuate the stop. Moreover, Defendants argue, this Court

should defer to Officer Williams’ testimony and set aside the dash camera video

because a real time eyewitness account is more accurate.

      First, the Court agrees with Defendants that it is not bound by the state

court’s holding that the officers did not have probable cause. Plaintiff also agrees.

(See ECF No. 19 at Pg ID 228.) Defendants did not have an opportunity to litigate

this issue in the prior state court case, so collateral estoppel does not apply. See

Spencer v. Cty. of Huron, 717 F. App’x 555, 558 (6th Cir. 2017). Accordingly,

Defendants are entitled to a fresh review of the probable cause question.

      Even still, the Court agrees with the state court judge that probable cause

was lacking—or at least that there is a question of fact for the jury in this civil

case. The state court judge, after watching the dash camera video, found

“incredible” Officer Williams’ testimony that he could see inside Plaintiff’s

vehicle. (ECF No. 1 at Pg ID 80.) Judge Adams stated, “I just could not see

anything in that car from the video. I could not see anything. It was going so fast,

and it was dark. And, the windows you just couldn’t see, I couldn’t even see

[Plaintiff] in the car.” (Id. at Pg ID 79.) Having reviewed the video, this Court

finds Judge Adams’ assessment completely accurate.


                                           6
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.350    Page 7 of 19




      Plaintiff’s testimony further undermines Officer Williams’ assertion that he

observed Plaintiff not wearing a seatbelt. Plaintiff testified that he was wearing a

seatbelt in his car before the stop and that he “always” wears one when driving.

(ECF No. 15-1 at Pg ID 169.) Defendants do not contest this; and in their motion,

they say that for purposes of the motion they “accept the Plaintiff’s version of

events.” (ECF No. 17 at Pg ID 202.)

      Turning to Defendants’ next argument, Defendants suggest that Officer

Williams’ testimony is more probative than the dash camera video. Specifically,

Defendants say, a video might not pick up all the details that a person who is

observing a situation in real time might. The Court is not inclined to accept this

argument. See Scott v. Harris, 550 U.S. 372, 372 (2007) (“When testimony

conflicts with video evidence, it is proper to defer to video evidence.”); Rudlaff v.

Gillispie, 791 F.3d 638, 645 n.1 (6th Cir. 2015) (when testimony contradicts video

evidence the court “need not” accept the testimony as true). Moreover, it is the

jury’s role to decide which evidence is more credible and persuasive and to resolve

factual disputes. See Liberty Lobby, 477 U.S. at 255.

      Defendants alternatively argue that the officers had a separate basis for

stopping Plaintiff because his windows were tinted in violation of state law.

During Plaintiff’s deposition in this matter on September 26, 2019, he testified that

the Yukon’s windows were tinted. (ECF No. 15-1 at Pg ID 169.) However,


                                          7
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20           PageID.351     Page 8 of 19




Defendants’ reliance on this fact comes far too late. Defendants may not present a

new theory now for why the officers stopped Plaintiff.

      During his testimony at the state court preliminary examination proceeding,

Officer Williams did not mention the vehicle’s tinted windows as a reason for

executing the traffic stop. (See ECF No. 19-2 at Pg ID 245-46.) Rather, Officer

Williams indicated that the “only reason” he stopped Plaintiff was because he

observed Plaintiff not wearing a seatbelt. (Id. at Pg ID 258.) Officer Williams

confirmed the reason for the stop during his September 25, 2019 deposition in this

matter. (ECF No. 19-3 at Pg ID 269.) When asked if the windows of the Yukon

were tinted, Officer Williams testified that he could not recall. (Id.)

      The existence of probable cause is based on the facts known by the officer at

the time of the challenged conduct. Devenpeck v. Alford, 543 U.S. 146, 152 (2004)

(citing Maryland v. Pringle, 540 U.S. 366, 371 (2003)). “[P]olice officers may not

look for after-the-fact justifications for stops which would otherwise be

impermissible[.]” United States v. Hughes, 606 F.3d 311, 316 (6th Cir. 2010) If

an officer testifies at a suppression hearing that he in fact did not see the traffic

violation or did not have probable cause to believe a violation had occurred, but

only discovered after the stop or the arrest that the suspect had committed a traffic

violation, a court could not find that probable cause existed. Id. at 316-17. Such a

stop would be unreasonable under the Fourth Amendment. Id. Therefore, the


                                            8
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.352    Page 9 of 19




Court will not consider Defendants’ belated claim that the officers had probable

cause to stop Plaintiff due to the Yukon’s tinted windows.

      Finally, Defendants mount a “reasonable mistake of fact” defense in their

reply brief. In support of the defense, Defendants rely on Heien v. North Carolina,

574 U.S. 54 (2014). This defense is grounded in the Fourth Amendment’s

reasonableness standard and provides that an officer may successfully defend

against a constitutional violation if the officer made a reasonable mistake of law or

fact that would render his challenged action reasonable. See id. at 60-61. As the

Court stated: “To be reasonable is not to be perfect, and so the Fourth Amendment

allows for some mistakes on the part of government officials, giving them ‘fair

leeway for enforcing the law in the community’s protection.’” Id. (quoting

Brinegar v. United States, 338 U.S. 160, 176 (1949)).

      In Heien, an officer conducted a traffic stop believing the driver’s single

broken taillight to be in violation of state law. The officer was incorrect on the

law, which only required one functioning taillight. Accordingly, the stop was

conducted without probable cause contrary to the Fourth Amendment. The

Supreme Court nevertheless concluded that the officer’s mistake of law was

reasonable and, therefore, there was no Fourth Amendment violation. Id. at 67.

      To find Heien applicable, however, this Court would need to first conclude

that Officer Williams made an actual mistake. In other words, assuming that


                                          9
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20        PageID.353    Page 10 of 19




 Plaintiff was wearing his seatbelt as he claims, did Officer Williams mistakenly

 conclude otherwise or did he make up the alleged citation as a basis to stop

 Plaintiff. Unfortunately, the latter scenario is not implausible. Moreover, the dash

 camera video suggests that it would have been nearly impossible for the officers to

 have seen inside Plaintiff’s car and make this observation. Further, deciding which

 scenario should be believed requires a credibility determination which, again, is

 one left for the trier of fact. Therefore, Defendants are not entitled to summary

 judgment based on this defense.

       B.     The Fourteenth Amendment

       Plaintiff also claims his Fourteenth Amendment rights were violated because

 his race was one of the motivating factors behind the officers’ decision to stop him.

 (ECF No. 1 at Pg ID 9.) Plaintiff does not provide any argument or evidence to

 support this claim in response to Defendants’ summary judgment motion.

 Therefore, Defendants are entitled to summary judgment on this claim. See First

 Nat. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968) (explaining that a

 party cannot rest on allegations contained in his complaint in opposition to

 properly supported summary judgment motion made against him); Matsushita

 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       Moreover, Plaintiff has not alleged any basis for a due process claim

 independent of his Fourth Amendment claim. It is well-established that the Fourth


                                          10
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.354     Page 11 of 19




 Amendment provides the proper analytical framework for evaluating an

 unreasonable seizure claim, not the Fourteenth Amendment. See Conn v. Gabbert,

 526 U.S. 286, 293 (1999)(quoting Graham v. Connor, 490 U.S. 386, 395 (1989))

 (“[W]here another provision of the Constitution ‘provides an explicit textual

 source of constitutional protection,’ a court must assess a plaintiff's claims under

 that explicit provision and ‘not the more generalized notion of ‘substantive due

 process.”); see also County of Sacramento v. Lewis, 523 U.S. 833, 843 (1998)

 (“Substantive due process analysis is ... inappropriate ... [where a] claim is

 ‘covered by’ the Fourth Amendment.”). Consequently, Defendants are entitled to

 summary judgment on Plaintiff’s Fourteenth Amendment claim.

       C.     Qualified Immunity

       Defendants argue that even if a constitutional violation occurred, the officers

 are entitled to qualified immunity. According to the doctrine of qualified

 immunity, “government officials performing discretionary functions generally are

 shielded from liability for civil damages insofar as their conduct does not violate

 clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). There are

 two inquiries relevant to deciding whether a defendant is entitled to qualified

 immunity: (1) whether, considering the allegations in a light most favorable to the

 party injured, a constitutional right has been violated, and (2) whether that right


                                           11
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20          PageID.355    Page 12 of 19




 was clearly established. Estate of Carter v. City of Detroit, 408 F.3d 305, 310 (6th

 Cir. 2005).

       Officer Williams and Yesrael both claim qualified immunity. The actions of

 each of them must be considered separately, because “[e]ach defendant’s liability

 must be assessed individually based on his own actions.” Binay v. Bettendorf, 601

 F.3d 640, 650 (6th Cir.2010). Moreover, while the qualified immunity inquiry

 turns upon the “objective (albeit fact-specific) question whether a reasonable

 officer could have believed [his actions] to be lawful… in light of clearly

 established law,” this objective standard must be applied by reference to the

 information that each individual defendant officer possessed at the time. Anderson

 v. Creighton, 483 U.S. 635, 641 (1987).

       The Court considers Officer Williams first. The first prong of qualified

 immunity requires the Court to determine whether there was a constitutional

 violation, here, whether Plaintiff’s Fourth Amendment rights were violated.

 Pursuant to the analysis above, the Court has determined that the facts viewed in

 the light most favorable to Plaintiff show that a constitutional violation has

 occurred, or at least that there is a question of fact with respect to this element. As

 set forth above, the dash camera showed it was nearly impossible to see into

 Plaintiff’s car given the time of night, how fast the car was going, and the apparent

 tint to Plaintiff’s windows.


                                           12
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.356        Page 13 of 19




       Next, the Court must consider whether the violation involved a clearly

 established constitutional right of which a reasonable officer would have known.

 For a right to be clearly established, “[t]he contours of the right must be

 sufficiently clear that a reasonable official would understand that what he is doing

 violates that right.” Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th

 Cir.1992). “Although it need not be the case that ‘the very action in question has

 been previously held unlawful … in the light of pre-existing law the unlawfulness

 must be apparent.’” Id. (internal quotations omitted).

       An individual has a clearly established right to be free from unreasonable

 searches and seizures, including traffic stops. Whren v. United States, 517 U.S.

 806, 809-10 (1996). The officers seized Plaintiff within the meaning of the Fourth

 Amendment when they pulled him over, detained him, and searched his vehicle.

 Id. Sixth Circuit precedent clearly establishes that an officer needs probable cause

 to conduct a traffic stop for a civil infraction. Campbell v. Mack, 777 F. App’x

 122, 132 (6th Cir. 2019) (citing United States v. Collaza, 818 F.3d 247, 253-54

 (6th Cir. 2016)). Accordingly, Plaintiff has met both elements sufficient to deny

 Officer Williams qualified immunity.

       The Court next turns to Officer Yesrael, who was told by Officer Williams

 that Plaintiff was not wearing his seatbelt. (ECF No. 19-3 at Pg ID 269; ECF No.

 19-4 at Pg ID 274.) Officer Yesrael testified that by the time Officer Williams


                                           13
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20          PageID.357    Page 14 of 19




 indicated that they were going to stop Plaintiff for that reason, Plaintiff’s car had

 already passed and Officer Yesrael could not see inside. (ECF No. 19-4 at Pg ID

 274.)

         Officers need not provide one another with specific facts justifying an action

 when directing or asking for an action to be done. “‘[E]ffective law enforcement

 cannot be conducted unless police officers can act on directions and information

 transmitted by one officer to another and that officers, who must often act swiftly,

 cannot be expected to cross-examine their fellow officers about the foundation for

 the transmitted information.’” Humphrey v. Mabry, 482 F.3d 840, 848-49 (6th Cir.

 2007) (quoting United States v. Hensley, 469 U.S. 221, 231 (1985)). For that

 reason, the Supreme Court held in Hensley that officers can execute a stop based

 on reasonable suspicion that came from a police bulletin or flyer issued by other

 officials provided “the flyer or bulletin has been issued on the basis of articulable

 facts supporting a reasonable suspicion that the wanted person has committed an

 offense[.]” Id. at 232. However, “[i]f the flyer has been issued in the absence of a

 reasonable suspicion, then a stop in the objective reliance upon it violates the

 Fourth Amendment.” Id. As discussed above, there is a question of fact as to

 whether Officer Williams had probable cause to stop Plaintiff’s vehicle.

         But even if the stop was lawful, there also is a question of fact as to whether

 Officer Yesrael’s subsequent search of the vehicle was supported by probable


                                            14
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20          PageID.358    Page 15 of 19




 cause. The officers justified the search based on Officer Williams’ claim that he

 smelled burnt marijuana when Plaintiff opened his window. Plaintiff testified,

 however, that he was not smoking marijuana in the car and never smokes in the car

 (see ECF No. 19-7 at Pg ID 308), and neither officer produced any evidence of

 burnt marijuana, embers, or a device used to smoke marijuana.

       Viewing the facts in a light most favorable to Plaintiff, the Court must

 therefore conclude that Officer Yesrael violated Plaintiff’s Fourth Amendment

 rights when he searched his vehicle. As discussed above, the rights at issue were

 clearly established when the incident occurred.

       Nevertheless, this does not end the Court’s inquiry because the objective

 inquiry as to whether a reasonable officer could have believed his actions lawful in

 light of clearly established law must be applied by reference to the information that

 the officer possessed at the time. Anderson v. Creighton, 483 U.S. 635, 641

 (1987). Thus, where an officer unlawfully stopped an individual in reliance upon

 information unknowingly based on an anonymous and unverified tip, the Sixth

 Circuit found the officer’s behavior objectively reasonable, “even in light of

 clearly established rights,” and held that the officer was entitled to qualified

 immunity. Feathers v. Aey, 319 F.3d 843, 851 (6th Cir. 2003). The Sixth Circuit

 has explained that “‘[a]n officer conducting a search is entitled to qualified

 immunity if ‘a reasonable officer could have believed’ that the search was lawful


                                           15
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20         PageID.359    Page 16 of 19




 ‘in light of clearly established law and information the searching officer

 possessed.’” Hicks v. Scott, 958 F.3d 421, 433-34 (6th Cir. 2020) (emphasis

 added) (quoting Groh v. Ramirez, 540 U.S. 551, 566 (1987) (Kennedy, J.,

 dissenting)) (additional quotation marks and citation omitted).

       As the state court judge pointed out, the dash camera shows Plaintiff’s car

 moving quickly. It is not unreasonable that Officer Yesrael missed his opportunity

 to see inside Plaintiff’s car in order to check for himself whether Plaintiff was

 wearing a seatbelt. Thus, Office Yesrael reasonably relied on Officer Williams’

 information when conducting the stop, and he is entitled to qualified immunity

 with respect to the stop.

       On the other hand, as to the search, Officer Yesrael testified at Plaintiff’s

 preliminary examination that, despite exiting the patrol car and also approaching

 the Yukon—albeit on the passenger side—he did not smell “burnt” marijuana, did

 not see any smoke coming from the vehicle, and “found no elements of any cinders

 or any burnt items or marijuana products” when he searched the vehicle. (ECF No.

 1 at Pg ID 52, 54-55, 62.) The dash camera video reveals no smoke emanating

 from the vehicle. Notably, although Officer Yesrael testified that he smelled

 unburned marijuana when the passenger opened the car door to exit the Yukon,

 Plaintiff had informed the officers that he had a medical marijuana card and

 therefore his simple possession of marijuana would not provide probable cause for


                                           16
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20           PageID.360     Page 17 of 19




 the search. (Id. at 38.) Accordingly, the Court cannot conclude that Officer

 Yesrael’s search was reasonable. Therefore, he is not entitled to qualified

 immunity based on the alleged unlawful search at this stage.

       D.     City of Detroit’s liability (Monell claim)

       Plaintiff claims that Defendant City of Detroit “acquiesced, condoned,

 approved, and ratified the unconstitutional conduct of the Defendant police

 officers”, and that “by its customs, policies/or parties” failed to enforce their rules

 pertaining to arrest and detention. (ECF No. 1, at Pg ID 10.)

       Under § 1983, a municipality can be held liable when an alleged

 unconstitutional action “implements or executes a policy statement, ordinance,

 regulation, or decision officially adopted and promulgated by that body’s officers.”

 Monell v. Dep’t. of Social Servs., 436 U.S. 658, 690 (1978). For his Monell claim,

 Plaintiff must prove two elements: (1) that a constitutional violation occurred and

 (2) that the City is responsible for that violation. Doe v. Claiborne Cty., 103 F.3d

 495, 505-06 (6th Cir. 1996).

       First, as set forth above, Plaintiff has plausibly alleged that a constitutional

 violation occurred, or that at least there is a question of fact as to this element.

 Next, to show that the City is responsible, Plaintiff must prove (1) the existence of

 a municipal policy or custom and (2) a direct causal link between the policy or

 custom and the alleged constitutional deprivation.” Lilly v. City of Clarksville, 510


                                            17
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20           PageID.361     Page 18 of 19




 F. App’x 374, 376 (6th Cir. 2013). The existence of a municipal policy or custom

 can be shown through: (1) the municipality’s legislative enactments or official

 policies; (2) the ratification of illegal actions by an official with final decision-

 making authority; (3) a policy of inadequate training or supervision; or (4) a

 custom of tolerance of acquiescence of federal violations. Burgess v. Fischer, 735

 F.3d 462, 478 (6th Cir. 2013).

       Plaintiff has not met his burden with respect to this claim. He does not

 address the City’s liability in his response, nor does he provide any evidence with

 respect to the City’s liability. Accordingly, he cannot survive summary judgment

 on his Monell claim. See First Nat. Bank of Ariz., 391 U.S. at 289; Matsushita

 Elec. Indus. Co., 475 U.S. at 587.

 IV.   Conclusion

       For the reasons stated, the Court holds that Defendants are entitled to

 summary judgment with respect to Plaintiff’s Fourteenth Amendment and Monell

 claims. Defendants have not demonstrated that they are entitled to summary

 judgment on Plaintiff’s Fourth Amendment claim, so it will remain.

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment (ECF

 No. 17) is GRANTED IN PART AND DENIED IN PART. Defendant City of




                                            18
Case 2:19-cv-10039-LVP-RSW ECF No. 25 filed 09/29/20   PageID.362   Page 19 of 19




 Detroit is DISMISSED as a party from the case.

    IT IS SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


  Dated: September 29, 2020




                                       19
